Name: 2001/627/EC: Commission Decision of 31 July 2001 amending for the second time Decision 2000/721/EC on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures (Text with EEA relevance) (notified under document number C(2001) 2424)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  international trade
 Date Published: 2001-08-11

 Avis juridique important|32001D06272001/627/EC: Commission Decision of 31 July 2001 amending for the second time Decision 2000/721/EC on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures (Text with EEA relevance) (notified under document number C(2001) 2424) Official Journal L 217 , 11/08/2001 P. 0016 - 0017Commission Decisionof 31 July 2001amending for the second time Decision 2000/721/EC on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures(notified under document number C(2001) 2424)(Text with EEA relevance)(2001/627/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and, in particular, Article 9(4) thereof,Whereas:(1) The Commission adopted Decision 2000/721/EC(4) on 7 November 2000 on introducing vaccination to supplement the measures to control avian influenza in Italy and on specific movement control measures.(2) Under Commission Decision 2000/785/EC(5) certain amendments were made to the movement restrictions applicable to intra-Community trade.(3) The Italian authorities reported that the disease situation for avian influenza has improved and have requested certain amendments to the approved vaccination programme and the present trade restrictions.(4) The improved disease situation makes it possible to abolish the trade conditions related to five-days advanced notification prior to dispatch of consignments of live poultry and hatching eggs to other Member States.(5) It is furthermore the purpose of this Decision to apply trade restrictions not to all products deriving from animals kept in the vaccination area, but only to products originating from holdings, which have been subjected to vaccination.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/721/EC is amended as follows:1. In Article 1 the following paragraph shall be added: "4. The amendments to the vaccination programme presented by Italy shall be approved and be enforced in the area described in Annex I."2. In Article 3(3) the word "Rovigo" shall be inserted after the word "Belluno".3. The text of Article 5 shall be replaced by the following: "Article 51. Fresh meat derived from poultry vaccinated against avian influenza and originating from holdings within the area described in Annex I, must be marked in accordance with Article 5 of Council Directive 91/494/EEC(6) and cannot be dispatched from Italy.2. No table eggs derived from poultry vaccinated against avian influenza and originating from holdings within the area described in Annex I, shall be dispatched from Italy."4. Article 7 shall be deleted.Article 2The measures of this Decision shall apply from 1 August 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 31 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 291, 18.11.2000, p. 33.(5) OJ L 311, 12.12.2000, p. 49.(6) OJ L 268, 24.9.1991, p. 35.